Title: To James Madison from James Johnson, 9 July 1815
From: Johnson, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Great Crossing 9th July 1815
                    
                    Suffer me once more to trouble you with a few remarks not from any other motive than that of respect. A word on the manner in which we done business that is Ward & Taylor & Co with myself. In making our purchases at New orleans to Feed the army our agent would sell bills on us sixty days after sight. It being the best part of one month coming made about 90 days. In order to meet those debts we sold bills on Phia & secretary at war from 10 to 60 days after sight. This made 4 & 5 months credit before the Government had to pay. This has been our general course. And in adopted this course the convenience of the Govert was consulted, This disposition has forever occupied the breast of each of us. I had the honor of informing you by letter a few days ago that many of our bill had returned protested and that we were now struggling with the banks and funds to aid in sustaining us a little Longer. The news begins to fly to our injury, that we have failed that we[’]ll be ruined which makes banks and individuals shy, in giving us support. Tomorrow 20,000 dollars becomes due in the Lexington Branch bank on our bills from orleans. It is very uncertain whether we can do any thing to prevent this expected protest altho we are using every exertion to prevent it, If it is protested what is our situation—These bills will imediately return to orleans, from whence they came and all the provisions we have on hand will be attached and sacraficed and all this time the

government actualy in our debt between 2 and 3 hundred thousand dollars the evidence of which is in the accountants office Long before I wrote this letter. Now what is to become of the contract under Ward & Johnson which is Mr Ward & myself, our credit ruined at orleans we cant buy on credit and we cant get money because no person will buy our bills, our provisions already purchases [sic] for the army and which it is in the daily use of will be seized by Civil authority. And all this is to happen to men who Genl Jackson says has furnished his army with quantity and quality of rations equal to any in the universe. Then it is to happen to men who have done their duty—Not to d[e]linquent contractors not to defaulters but to men zealously engaged in the cause of their beloved country—Not to men who have made bad calculations and are ruined by a hard bargain, and who have to beg the goverment to make a donation to prop their ruined fortunes, But to men who has enough due them from the Government to meet all demands against them. Our Feelings may be imagined but it will be hard to express them. My Brother Joel is now with you. We are not advised whether he will succeed in doing any thing. I apeal to your Justic & Goodness. Sincerely your Friend and obt servt
                    
                        
                            James Johnson
                        
                    
                    
                        NB The s[e]cretary at war trys to console us in saying he has done more for us than other contractors, what contractor can it be who are before the Gover’t $240,000 of accounts actually exhibited in the accountants office. But to take a right view of our situation I have no doubt but your liberality would say that our probable accounts to the end of the contract & 3 months deposit should be estimated when it is recollected that we are feeding an army nearly 2000 miles from the Capital of our country. But this we have not asked. I beg of you to forgive me if anything should apear harsh. My situation is a serious one. Yrs
                        
                            J. J.
                        
                    
                